Simplification of the CAP (short presentation)
The next item is the report by Richard Ashworth, on behalf of the Committee on Agriculture and Rural Development, on simplification of the CAP -.
rapporteur. - Mr President, Commissioner, we are at the very early stages of the debate, which leads up to the common agricultural policy reform post 2012. In this report, I suggested some of the principles which should underlie the reformed common agricultural policy. It is clear that the agricultural industry needs to change. It will need to change in order to reflect both the challenges of the times in which we now live but more the times which are to come.
Those will be issues such as food security, market volatility, climate change, and the need to adequately meet the expectations for the delivery of public goods. It is clear, therefore, that the common agricultural policy has to change in order to reflect those challenges, but it is also clear that the way we apply the common agricultural policy needs to change.
In setting out these principles that should underlie the reformed common agricultural policy, I have deliberately not gone into detail; that will come in later reports. But what I have developed is two main themes. Firstly, that the common agricultural policy needs to be simpler, fairer and more transparent and that, secondly, the culture of the common agricultural policy needs to change, that a future reformed common agricultural policy ought to be more outcome-driven and less burdened with excessive regulation.
I have highlighted four ways in which we can reduce the bureaucratic burden on farm businesses. Firstly, we should ensure that the requirements made of the industry are proportionate to the risk assessed. Secondly, we could harmonise inspections standards and we should cut out the duplication of inspection standards and procedures required of the industry. Thirdly, there could or should be greater scope for self-certification within the industry and, fourthly, we need to ensure that the penalties imposed on farm businesses are commensurate to the scale of the infringement rather than the current inappropriate flat-rate penalties, especially in those cases where infringements were not the fault of the farmer.
In my view, one objective of the common agricultural policy should be to help and encourage the industry to adapt to these new challenges. To do that, there is a need for a change of culture in the common agricultural policy. It does need to adopt a more flexible, lighter-touch approach. There needs to be greater consultation with the stakeholders of the industry and, in particular, in order to better assess the impact of proposed regulation. It also needs to be easier to interpret. The reformed common agricultural policy must be able to publicly demonstrate the industry's delivery of public goods. It must find ways to reduce the cost to the industry of complying with its requirements and, finally, it must effectively and efficiently and fairly manage the industry.
This report sets out a number of ways that that can be achieved.
(FI) Mr President, the burden of managing agriculture must definitely be reduced as far as farmers are concerned, and these methods highlighted by the rapporteur are very welcome. Some farmers have said that they feel like criminals when trying to battle with the various administrative documents and regulations. The common agricultural policy needs to be simpler.
It also needs to be said that when more and more changes take place in the markets and EU import protection decreases, administrative and regulatory mechanisms for the market will be needed in the future as well. For example, stock-taking systems and possibly promotional activity for exports will also be necessary in the future.
It is clear that there can be no simple way of maintaining these systems. Particularly in the case of delicate products such as milk, we should create a system of regulation similar to a quota system; otherwise, production in less favourable regions will become impossible.
(HU) I congratulate the rapporteur, since not only his specific proposals but the entire philosophy is excellent. Excellent because it seeks to give support in future to those who are actively farming, in other words, those who are, in fact, cultivating the land. I also consider excellent the point that it would be important to put an end to sectoral and other distortions in the future common agricultural policy and here, I would once again like to emphasise the discrimination against the new Member States. Similarly, it is very important not only that Community regulations be simplified, but much depends on implementation by Member States. Let me quote a typical example: two years ago, the Council adopted a regulation introducing the requirement for the compulsory individual electronic identification of each individual ovine and caprine animal intended for slaughter under the age of 12 months. In the case of the poorer Member States, where the State is unable to provide support, this rule impoverished the sector and placed it in a hopeless situation. This is another illustration of the way in which excessive regulation and excessive bureaucracy can often cause serious harm under the common agricultural policy, and constitutes yet another reason why Mr Ashworth's report is important, as are those of Mr Dorfmann and Mr Le Foll.
(DE) Mr President, thank you, Mr Ashworth, for this excellent report. The common agricultural policy is a successful policy, but we sometimes cloud this success in excessive bureaucracy. That is just as true of the first pillar of the agricultural policy as it is of the second. However, it is particularly the case for small holdings, where the input of bureaucracy is sometimes quite simply disproportionate to the output represented by the money received.
In the course of reforming our agricultural policy, we need to consider having a regulation for small producers and how we can find a much simpler method for such holdings which, from various budget chapters, we often give a total of just a few hundred to a few thousand euro in premiums, without losing sight of our objectives and producing a lack of clarity in the granting of subsidies. That must be possible and we must endeavour to achieve it.
(HU) Richard Ashworth's report on simplification of the common agricultural policy sets out excellent proposals. Its great merit is that it examines the question from the perspective of farmers. Naturally it is also important for taxpayers' money to be used in the most legitimate way possible. This, however, is only a means, not an end. The goal is to fulfil all the tasks of the sectoral policy. The Boards of Agriculture often confuse these two things, to the detriment of the achievement of the goal. A radical change in perspective is needed. Instead of what we might describe as a culture of subordination among clients, farmers and officials, we need a culture of cooperation. The Commission should also draw up a regulation that imposes on the Boards of Agriculture an obligation to provide compensation and metes out sanctions on them if farmer's interests are harmed through their own fault. We must ensure that those with entitlements also have the right to turn to an independent court for remedy. In Hungary, this is not yet possible.
(PL) Mr President, simplification of the common agricultural policy is a beautiful idea, and it is hard to imagine that someone would oppose it. Simplification means a reduction in the number of inspections, a restriction of administration costs and a saving of time for the farmer. It is, indeed, wonderful.
However, I want to point to two cases which require a somewhat different approach. Firstly, there are special areas of production where it is difficult to simplify support instruments. I am thinking here of tobacco, hop and other specialist production of this kind. The second case is that of maintaining production in less favoured areas, where it is necessary to use very specific instruments for the support of production, which a previous speaker mentioned. I share the view of the author that the common agricultural policy, the policy of the future, should be clear and transparent, but it should also be effective, and effectiveness is something which does not always go hand-in-hand with simplicity.
(DE) Mr President, European agricultural policy must be made simpler, more transparent and easier to understand. That is the message conveyed by the rapporteur, Mr Ashworth, and it is a good message and the right one.
Our report is intended to encourage the Commission to intensify its efforts to simplify the common agricultural policy (CAP) in a tangible way. Doing so would save our farmers a lot of time and money and would increase social acceptance of the CAP.
Our farmers would also be able to concentrate on their real job again, namely producing food. I would therefore like to see the simplification of the common agricultural policy made a long-term task here in Parliament and in the Commission.
Member of the Commission. - Mr President, simplification and better regulation are priorities for the Commission. I would like to thank the rapporteur, Mr Ashworth, for an excellent report in this rather complicated and challenging area.
The Commission fully agrees that simplification and reduction of administrative burden should be of particular benefit for farmers. This will enable the farmers to spend more time on their core agricultural activities. The Commission welcomes the report presented; it generally tackles the main areas of concern of European farmers and provides the Commission with new ideas and observations with regard to simplifying the common agricultural policy.
During the past years, the Commission has made substantial progress in simplifying the common agricultural policy. I would like to give just one proof of this: the Stoiber Group, which advises the Commission on the topic of administrative burden, has clearly indicated that the level of red tape for farmers has been reduced considerably as a result of simplification activities carried out by the Commission. But simplification is an ongoing process; work will continue in 2010.
Moreover, there is an overall reflection process on the future of the common agricultural policy. We have already launched a public debate, and that means that we will have to all work together to find efficient ways to reduce the administrative burden while maintaining a high level of protection of the European Union's financial interest and, at the same time, a very efficient agriculture. In this process, I would also warn about one desire, and will just mention one example of it. Sometimes, simplification should not be made at the expense of the challenge that we could face. Take as an example traceability. We have, in recent years, had a peaceful situation, with no major scandals or outbreaks of epidemics, but, at the same time, traceability is the key. We should not just abolish it because we have not had any crises. So I believe that in the whole process, we should be very careful when we simplify; we should not forget the lessons of the past and the reasons why we introduced particular rules. So the Commission will continue to work on this process and we will be very careful not to forget the lessons learned.
The debate is closed.
The vote will take place in two weeks' time, at the next part-session in Brussels.
Written statements (Rule 149)
The new system must be based on objective and fair criteria. Reducing differences in payments in different Member States is essential to achieving this objective. Prices for the transportation of goods, agricultural machines and fertilisers and the costs of work have a similar ceiling in many countries. For the conditions of competition in the single market to be the same, the level of basic direct payments must be the same or comparable throughout the Union. The time has come for principles which are in force in other areas of the economy to take effect in agriculture, too. It should also be remembered that the new Member States need significant means to support the modernisation and reconstruction of agriculture and to catch up with the countries of the 'old fifteen'.